891 F.2d 288
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mary J. WILLS, Widow of John A. Wills, Petitioner,v.DIRECTOR, OFFICE OF WORKERS COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR;  Westmoreland CoalCompany;  Employers' ServiceCorporation, Respondents.
No. 89-2912.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 10, 1989.Decided:  Nov. 9, 1989.

Mary J. Wills, petitioner pro se.
Sylvia Theresa Kaser, Irene Bernadette Wozny (United States Department of Labor), Laura E. Beverage (Jackson & Kelly), for respondents.
Before WIDENER, PHILLIPS and WILKINS, Circuit Judges.
PER CURIAM:


1
Mary J. Wills petitions for review of a final order of the Benefits Review Board (Board) denying her application for black lung benefits as the surviving spouse of John A. Wills pursuant to Title IV of the Federal Coal Mine Health and Safety Act of 1969, as amended, 30 U.S.C. § 901 et seq.


2
The Director, Office of Workers' Compensation Programs, has filed a motion to dismiss for lack of jurisdiction because the appeal was not filed within sixty days of the decision and order of the Board.   Westmoreland Coal Company has joined in the motion for dismissal of the appeal.


3
The timely filing of a petition for review of an order of the Board with a Court of Appeals within sixty days is a jurisdictional prerequisite.   See Butcher v. Big Mountain Coal, Inc., 802 F.2d 1506, 1508 (4th Cir.1986);  33 U.S.C. § 921(c);  30 U.S.C. § 932(a).   Because Wills filed a petition for review on January 25, 1989, more than sixty days after the Board's order on reconsideration of November 21, 1988, it was untimely, and this Court is without jurisdiction to consider the appeal.


4
Accordingly, although we grant leave to proceed in forma pauperis, we dismiss the appeal.   We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


5
DISMISSED.